Detailed Action
This office action has been issued in response to a response filed 1/6/2022. Claims 1, 12, 16 and 21 were amended. Claims 1-23 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-15 in Remarks, filed 11/2/2021, with respect to independent claims 1 and 12 and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm (US 2011/0090093 A1) in view of Bai (US 2014/0079217 A1), further in view of Leclercq (US 2012/0079279 A1), and with respect to independent claims 16 and 21, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Markham (US 2017/0310674 A1) in view of Bai (US 2014/0079217 A1), further in view of Leclercq (US 2012/0079279 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 12, 16 and 21 are allowed for reasons argued by applicant in pages 8-15 of the Remarks, filed 11/2/2021, and for reasons explained below.
As to independent claims 1, 12, 16 and 21 the prior art including Grimm (US 2011/0090093 A1), Markham (US 2017/0310674 A1), Bai (US 2014/0079217 A1) and Leclercq (US 2012/0079279 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Grimm (prior art on the record) teaches a pedestrian based device, such as a cell phone, which is capable of communicating with a vehicle and sending notifications and performing actions when in proximity to the road of a vehicle.
Markham (prior art on the record) teaches a system which contains vehicles and accessing entities which incorporate processors. The system implements a method in which a random number for vehicle access is comprised in a message and encrypted using a public key. The random number comprised in the message is meant for use in granting control based access for a vehicle. The encrypted random number may be decrypted using a private key.
Bai (prior art on the record) teaches a method of receiving a message containing a vehicle’s ephemeral public key from an Onstar server in communication with the vehicle and sending a message containing the device’s ephemeral public key, signed by the device’s static private key and containing the device address and counter, to the vehicle via an Onstar server.
Leclercq (prior art on the record) teaches a method of generating an encryption key using a unique identifier which is contained in the device at the time of manufacture in a read only memory of the device.
Additionally, Suleiman (US 2019/0215163 A1), teaches a method of receiving custody data for a vehicle and store the custody data in a vehicle ledger. The processor is further programmed to receive a request to open encrypted communications between an access device and the computer based on a session key and validate the request based on the custody data. The process is further programmed to control the vehicle based on the encrypted communications. The custody data can include a public key for the access device, and the request is can be signed by a private key for the access device.
Additionally, Gu (US 2019/0207755 A1), teaches a system including an IoT device having been one time programmed with a private key in a manufacturing process of the IoT device; and generating a data packet based on the data using the private key, the data packet including a unique identification number of the IoT device, the data and a signature generated based on the unique identification number and the data.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “a same device secret as the device secret is used to generate an additional emergency private key associated with an additional emergency communication component”.
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-23 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438